If the agreement be to run at A.'s quarter paths, (363) the plaintiff need not prove he actually did run a quarter, but that he ran at such paths is enough; otherwise it is if the agreement be to run one-quarter of a mile at such paths. If the writ be issued on the day of the race, the plaintiff must prove it issued after the race. As to the owners of the horse, he ought to have been owned wholly by *Page 320 
persons in the county of Franklin. Thirdly, if the articles are not play orpay, and defendant refused to run, the plaintiff is entitled to one-half the sum bet. But if the articles be play or pay, the plaintiff shall recover the whole sum bet. Fourthly, it ought to be proved that the plaintiff's horse carried through the paths the weights he received at the starting poles.
NOTE. — See Hunter v. Bynum, ante, 354, and the note thereto.